Case 1:17-cv-04275-RPK-RML
  Case 1:17-cv-04275-LDH-RMLDocument
                             Document274-11  Filed
                                       35 Filed    07/01/20Page
                                                 10/07/17    Page 1 of
                                                                1 of   1 PageID
                                                                     1 PageID #: #: 7971
                                                                                 1303




                                                                                Exhibit 8
